DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-12, filed February 5, 2021, with respect to claims 1 and 16 have been fully considered and are persuasive.  The rejection of October 5, 2020 has been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, 	Regarding Claim 1 (from which claims 1-15), having bond pads on the die electrically connected to the plurality of leads, the remaining portion of the die is uncovered by the mesh; and the bond pads on the die are outside the portion covered by the mesh.
Regarding Claim 16 (from which claims 17-19), bond pads on the die electrically connected to the plurality of leads, while the bond pads on the die are in an uncovered portion of the die.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Jeon (US Pat. No. 10,141,269)(Fig. 5) shielding wires 340 forming a mesh over a semiconductor die 120 with bonding pads 150 outside of the mesh.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/G.G.R/Examiner, Art Unit 2819        
                                                                                                                                                                                                /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819